IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                     NO. PD-1389-11



                       JAMES NICHOLAS DOTSON, Appellant

                                                 v.

                                THE STATE OF TEXAS

           ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                   FROM THE FIFTH COURT OF APPEALS
                            COLLIN COUNTY

       P ER C URIAM. M EYERS, J., did not participate.

                                       OPINION

       The appellant was convicted of intentionally or knowingly causing seriously bodily

injury to a child, a first-degree offense,1 and sentenced to forty years’ imprisonment with a

$10,000 fine. In an unpublished opinion, the Fifth Court of Appeals affirmed his conviction,

holding that the erroneous definition of “intentionally” that the prosecutor offered the jury

during her closing argument was harmless, as was any error the trial court committed in


       1

       TEX . PENAL CODE . § 22.04(a)(1) & (e).
                                                                                 Dotson — 2

overruling the appellant’s objections thereto and later sustaining the State’s objections to

defense counsel’s attempt to correct this definition in his closing argument.2 We granted the

appellant’s petition for discretionary review to review the court of appeals’s opinion with

respect to specific aspects of its harm analysis. Having examined the record and briefs and

considered the arguments in this case, we conclude that our decision to grant review was

improvident. We therefore dismiss the appellant’s petition as improvidently granted.




DELIVERED:     October 3, 2012
DO NOT PUBLISH




       2

       Dotson v. State, No. 05-09-01034-CR, 2011 WL 1288640, at *6 (Tex. App.—Dallas Feb.
28, 2011) (not designated for publication).